





ALASKA AIR GROUP, INC.
2016 PERFORMANCE INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT
THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated [AWARD DATE], by and
between ALASKA AIR GROUP, INC., a Delaware corporation (the “Corporation”), and
[PARTICIPANT NAME] (the “Participant”) evidences the award of restricted stock
units (the “Award”) granted by the Corporation to the Participant as to the
number of stock units (the “Stock Units”) first set forth below.
Number of Stock Units1:
 
Award Date:
 



Vesting1 The Award shall vest and become nonforfeitable with respect to 100% of
the total number of Stock Units subject to the Award on the third anniversary of
the Award Date (the “Vesting Date”).


The Award is granted under the Alaska Air Group, Inc. 2016 Performance Incentive
Plan (the “Plan”) and subject to the Terms and Conditions of Stock Unit Award
(the “Terms”) attached to this Agreement (incorporated herein by this reference)
and to the Plan. The Award has been granted to the Participant in addition to,
and not in lieu of, any other form of compensation otherwise payable or to be
paid to the Participant. Capitalized terms are defined in the Plan if not
defined herein. The parties agree to the terms of the Award set forth herein.
The Participant acknowledges receipt of a copy of the Terms, the Plan and the
Prospectus for the Plan.


ALASKA AIR GROUP, INC.
A Delaware Corporation






Bradley D. Tilden
Chairman, Chief Executive Officer and
President










1 Subject to adjustment under Section 7.1 of the Plan.





--------------------------------------------------------------------------------







TERMS AND CONDITIONS OF STOCK UNIT AWARD


1.Stock Units. As used herein, the term “stock unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Corporation’s Common Stock (subject to adjustment
as provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to this Agreement. The Stock Units shall not be
treated as property or as a trust fund of any kind.


2.Vesting. Subject to Section 7 below, the Award shall vest and become
nonforfeitable as set forth on the cover page of this Agreement.


3.Continuance of Employment/Service Required; No Employment/Service Commitment.
Except as expressly provided in Section 7 below, the Participant is required to
remain in employment or service with the Corporation or one of its Subsidiaries
through the applicable Vesting Date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.


Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.
4.Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights and no voting
rights, with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.


5.Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.


6.Timing and Manner of Payment of Stock Units. As soon as administratively
practicable after the applicable Vesting Date (and in no event later than two
and one-half (2 ½) months after such Vesting Date), the Corporation shall
deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the Vesting Date;
provided, however, that if any Stock Units vest pursuant to Section 7 of this
Agreement in connection with the Participant’s Separation from Service (as
defined in Exhibit A attached hereto), the payment of such vested Stock Units
shall be made within thirty (30) days after the date that is six (6) months
after such Separation from Service. The Corporation’s obligation to deliver
shares of Common Stock or otherwise make payment with respect to vested Stock
Units is subject to the condition precedent that the Participant or other person
entitled under the Plan to receive any shares with respect to the vested Stock
Units deliver to the Corporation any representations or other documents or
assurances that the Administrator may deem necessary or desirable to assure
compliance with all





--------------------------------------------------------------------------------





applicable legal and accounting requirements. The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 7.


7.Effect of Termination of Employment or Service.


(a)General; Death, Disability, Retirement. The Participant’s Stock Units shall
terminate to the extent such units have not become vested prior to the first
date the Participant is no longer employed by or providing services to the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Participant’s employment or service with the Corporation or a
Subsidiary (the last day that the Participant is employed by or provides
services to the Corporation or a Subsidiary is referred to as the Participant’s
“Severance Date”); provided, however, that if the Participant’s Severance Date
is the result of the Participant’s death, Disability or Retirement, the
Participant’s Stock Units, to the extent such units are outstanding and not then
vested, shall become fully vested as of the Participant’s Severance Date and
shall be paid in accordance with Section 6 following the Participant’s
Separation from Service; provided, further, that if the Participant’s Severance
Date is the result of the Participant’s Retirement and such Retirement is not a
Separation from Service (for example, as to a Participant who ceases employment
or service with the Corporation or a Subsidiary when the Participant is eligible
for Retirement and thereafter continues in employment or service with a McGee
Air Services Affiliate as contemplated by Section 7(d)), the Stock Units that
vest upon such Retirement will be paid after the applicable Vesting Date as
provided in the first sentence of Section 6 or, if earlier, the date that is six
months after the Participant’s Separation from Service. If any unvested Stock
Units are terminated hereunder, such Stock Units shall automatically terminate
and be cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be. If the Participant is rendering services other than as an employee
or a director, the Administrator shall be the sole judge of whether the
Participant continues to render services for purposes of this Agreement.


(b)Certain Terminations in Connection with Change of Control. Notwithstanding
Section 7(a), the Participant’s Stock Units, to the extent such units are
outstanding and not then vested, shall become fully vested on the Participant’s
Severance Date and shall be paid in accordance with Section 6 if (i) the
Participant’s Severance Date is the result of a termination of the Participant’s
employment by the Corporation or one of its Subsidiaries without Cause or by the
Participant for Good Reason, and (ii) such termination of employment occurs at
any time within the period commencing six (6) months before a Change of Control
and ending twenty-four (24) months after such Change of Control. In the event
that the Participant’s Severance Date occurred before the Change of Control and
the Participant is entitled to accelerated vesting of the Award pursuant to this
Section 7(b) in connection with such Change of Control, the Award, to the extent
it had not vested and was purported to have terminated on the Participant’s
Severance Date pursuant to Section 7(a), shall be reinstated (as though no such
termination of employment had occurred) and shall automatically become fully
vested as of the date of the Change of Control.
(c)Defined Terms. For purposes of the Award, the terms “Cause,” “Change of
Control,” “Disability,” “Good Reason” and “Retirement” have the meanings
ascribed to such terms on Exhibit A hereto.


(d)McGee Air Services Not Considered a Subsidiary. Notwithstanding any other
provision of this Agreement or the Plan to the contrary, McGee Air Services (and
any subsidiary of McGee Air Services) (together, the “McGee Air Services
Affiliates”) shall not be considered a “Subsidiary” for purposes of the Award
(including, without limitation, in determining whether a Severance Date has
occurred) except as required under Code Section 409A in determining the date of
the Participant’s Separation from Service. Accordingly, if the Participant
ceases to be employed by or providing services to the Corporation or one of its
Subsidiaries at any time while the Award is outstanding, and thereafter
continues to be employed by or provide services to a McGee Air Services
Affiliate, then, unless the Administrator otherwise provides in the
circumstances, the Participant’s employment by or service to a McGee Air
Services Affiliate shall not be considered for purposes of the Award and the
termination of employment and service rules set forth in this Section 7 shall be
triggered by, and the Participant’s Severance Date shall be determined with
respect to, the last day that the Participant was employed by or providing
services to the Corporation or one of its Subsidiaries (other than a McGee Air
Services Affiliate). However, in such circumstances, service with the McGee Air
Services Affiliate shall continue to be taken into





--------------------------------------------------------------------------------





account to the extent required under Code Section 409A for purposes of
determining the date of the Participant’s Separation from Service.


8.Adjustments Upon Specified Events; Change of Control.


(a)Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Administrator shall make
adjustments in accordance with such section in the number of Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Award. No such adjustment shall be made with respect to any ordinary cash
dividend paid on the Common Stock.


(b)Notwithstanding anything in Section 7.2 of the Plan to the contrary but
subject to the next sentence, to the extent the Award constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, no change
in the timing of payment of the Award may be made pursuant to Section 7.2 of the
Plan. In connection with a Change of Control that constitutes a “change in the
ownership or effective control” of the Corporation or a “change in the ownership
of a substantial portion of the assets” of the Corporation (in each case within
the meaning of Section 409A of the Code), the Administrator may terminate and
liquidate the Award and distribute all vested benefits hereunder in accordance
with the requirements of Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C)
promulgated under Section 409A of the Code (or any similar successor provision),
which regulation generally provides that a deferred compensation arrangement may
be terminated within twelve (12) months following a dissolution or change in
control of the Corporation or may be terminated if the Corporation also
terminates all other similar deferred compensation arrangements and distributes
all benefits under the Award not less than twelve (12) months and not more than
twenty-four (24) months following such termination. For clarity, in the event of
any such change in ownership referred to in the preceding sentence in connection
with which the Administrator has so provided for the termination and liquidation
of the Award, any Stock Units subject to the Award that are outstanding and
otherwise unvested immediately prior to such change in ownership shall be deemed
fully vested upon (or, as necessary to give effect to such acceleration,
immediately prior to, such change in ownership).


9.Tax Withholding. Subject to Section 8.1 of the Plan, upon any distribution of
shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (determined in accordance with the applicable provisions of the
Plan), to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates. In the event that the Corporation cannot legally
satisfy such withholding obligations by such reduction of shares, or in the
event of a cash payment or any other withholding event in respect of the Stock
Units, the Corporation (or a Subsidiary) shall be entitled to require a cash
payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.


10.Notices. Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer employed
by or providing services to the Corporation or a Subsidiary, shall be deemed to
have been duly given by the Corporation when enclosed in a properly sealed
envelope addressed as aforesaid, registered or certified, and deposited (postage
and registry or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States Government.


11.Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this





--------------------------------------------------------------------------------





Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.


12.Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.


13.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.


14.Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


15.Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.


16.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to conflict
of law principles thereunder.


17.Construction. It is intended that the terms of the Award shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Participant to payment of any additional tax, penalty
or interest imposed under Code Section 409A. The provisions of this Agreement
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to the
Participant.


18.Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).


19.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 9 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.







--------------------------------------------------------------------------------





EXHIBIT A
DEFINITIONS
For purposes of the Award, the following terms shall have the meanings set forth
is this Exhibit A.
“Cause” means the occurrence of any of the following:
(i)
the Participant is convicted of, or has pled guilty or nolo contendere to, a
felony (other than traffic related offenses or as a result of vicarious
liability); or



(ii)
the Participant has engaged in acts of fraud, material dishonesty or other acts
of willful misconduct in the course of his or her duties to the Corporation or
any of its Subsidiaries; or



(iii)
the Participant willfully and repeatedly fails to perform or uphold his or her
duties to the Corporation or any of its Subsidiaries; or



(iv)
the Participant willfully fails to comply with reasonable directives of the
Board which are communicated to him or her in writing;



provided, however, that no act or omission by the Participant shall be deemed to
be “willful” if the Participant reasonably believed in good faith that such acts
or omissions were in the best interests of the Corporation.
“Change of Control” means the occurrence of any of the following:
(i)    the consummation of:
(A)    any consolidation or merger of the Corporation in which the Corporation
is not the continuing or surviving corporation or pursuant to which shares of
common stock of the Corporation would be converted into cash, securities or
other property, other than a merger of the Corporation in which the holders of
common stock of the Corporation immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or
(B)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Corporation;
(ii)
at any time during a period of twenty-four (24) months, fewer than a majority of
the members of the Board are Incumbent Directors. “Incumbent Directors” means
(A) individuals who constitute the Board at the beginning of such period; and
(B) individuals who were nominated or elected by all of, or a committee composed
entirely of, the individuals described in (A); and (C) individuals who were
nominated or elected by individuals described in (B);

(iii)
any Person (meaning any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d) of the Exchange Act) shall, as a result of a tender or
exchange offer, open market purchases, privately-negotiated purchases or
otherwise, become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of the then-outstanding securities of
the Corporation ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of members of the Board
(“Voting Securities” to be calculated as provided in paragraph (d) of Rule 13d-3
in the case of rights to acquire common stock of the Corporation) representing
20% or more of the combined voting power of the then-outstanding Voting
Securities; or

(iv)
approval by the stockholders of the Corporation of any plan or proposal for the
liquidation or dissolution of the Corporation.

Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the Corporation and any affiliate thereof,
provided such transaction has been approved by at least two-thirds (2/3) of the
Incumbent Directors (as defined above) then in office and voting.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the date of grant of the Award constitute a Change of
Control, and no Change of Control after the first Change of Control to occur
after the grant date shall be considered for purposes of the Award.
“Disability” means a “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code or as otherwise determined by the Administrator).
“Good Reason” means, without the Participant’s express written consent, the
occurrence of any one or more of the following:
(v)
a material reduction in the Participant’s annual base salary;



(vi)
a material diminution or reduction of the Participant’s authority, duties, or
responsibilities;



(vii)
a material change in the geographic location at which the Participant must
perform services; or



(viii)
any material breach by the Corporation of any other provision of this Agreement;



provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) the Participant provides written notice to the Corporation of
the condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (y) the Corporation fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than two (2) years following the
initial existence of the condition claimed to constitute “Good Reason.”
“Retirement” means that, as of the Participant’s Severance Date, the Participant
either (i) has attained age 55 with at least five (5) full years of service with
the Corporation and its Subsidiaries, or (ii) has attained age 60, or (iii) is a
participant in and is entitled to commence a benefit under a defined benefit
plan sponsored by the Corporation or any of its Subsidiaries and has at least 10
years of service with the Corporation and its Subsidiaries.
“Separation from Service” means a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder (i.e. generally a termination of
the Participant’s employment with the Corporation or a Subsidiary).





